VAN CISE, Judge.
Plaintiff, West Brandt Foundation, Inc., applied to defendant Raymond E. Carper, Property Tax Administrator, Division of Property Taxation, for exemption of its Clear Creek County real property from taxation on the basis of its use for charitable purposes. The application was denied by Carper and, on review, by the defendant Board of Assessment Appeals (the Board). West Brandt then filed this action for judicial review, and joined, as parties defendant, Carper, the Board, and its individual members. The defendants moved to dismiss the action for West Brandt’s failure to join an indispensable party, the County of Clear Creek, and to perfect its appeal within the 30 day period required under § 24-4-106, C.R.S.1973. The court denied this motion but affirmed the Board’s order on its merits.
The County was directly affected by possible removal of property from its tax rolls and consequent loss of revenue, and was, therefore, an indispensable party. Woodco v. Lindahl, 152 Colo. 49, 380 P.2d 234 (1963). “An appeal must be perfected — as well as commenced — within the time period established. Part of the perfection of an appeal requires the joinder of indispensable parties.” Denver v. District Court, 189 Colo. 342, 540 P.2d 1088 (1975). The motion to dismiss should have been granted, and, accordingly, this appeal is dismissed. Cissell v. Colorado State Board of Assessment Appeals, 38 Colo.App. 560, 564 P.2d 124 (1977).
PIERCE and RULAND, JJ., concur.